200 S.E.2d 659 (1973)
284 N.C. 258
Inez Hooker WILLIAMS
v.
GENERAL MOTORS CORPORATION and Traders Chevrolet Company.
Supreme Court of North Carolina.
November 1, 1973.
Max D. Ballinger, for plaintiff Williams.
Smith, Moore, Smith, Schell & Hunter, for defendant General Motors Corp.
Jordan, Wright, Nichols, Caffrey & Hill, for defendant Traders Chevrolet Co.
Petition for writ of certiorari by Inez Hooker Williams to review the decision of the North Carolina Court of Appeals, 19 N.C.App. 337, 198 S.E.2d 766. Denied.